Citation Nr: 0206647	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  95-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

4.  Entitlement to an increased rating for residuals of a 
dislocated left shoulder, currently rated as 10 percent 
disabling.

5.  Entitlement to assignment of a compensable disability 
rating for service-connected fungal infection of the right 
great toenail and foot.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from October 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
has offered testimony at personal hearings conducted at the 
RO in October 1991, March 1993 and August 1996.


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
tinnitus is related to noise exposure during active duty 
service. 

2.  Right knee disability, including arthritis, was not 
manifested during the veteran's active duty service, or for 
several years thereafter, nor is right knee disability, 
including arthritis, otherwise related to such service or to 
the veteran's service-connected fungal infection of the right 
great toenail and foot. 

3.  The veteran has level I hearing in his right ear and 
level I hearing in his left ear.

4.  The veteran's service-connected residuals of a dislocated 
left shoulder are productive of minimal pain which 
effectively limits abduction to 85 degrees. 

5.  The veteran's service-connected fungal infection of the 
right great toenail and foot has not been manifested by 
exfoliation, exudation, itching, lesions, a marked 
disfigurement, ulceration, crusting, a nervous manifestation, 
or a disability which is exceptionally repugnant.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor may arthritis 
of the right knee be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

3.  Right knee disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2001).

4.  The criteria for entitlement to a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2001).

5.  The criteria for entitlement to a 20 percent rating (but 
no higher) for residuals of a dislocated left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5200, 5201, 5202, 5203 (2001).

6.  The criteria for entitlement to assignment of a 
compensable rating for fungal infection of the right great 
toenail and foot have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed by the RO in the rating decisions, 
statements of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for tinnitus and right knee disability, 
and increased ratings for service-connected, bilateral 
hearing loss, residuals of a dislocated left shoulder, and 
fungal infection of the right great toenail and foot.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical and audiological examinations, and the Board finds 
these examinations to be adequate.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issues on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000 and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

SERVICE CONNECTION CLAIMS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

The Board finds that a reasonable doubt exists on the service 
connection for tinnitus issue.  The veteran contends that his 
tinnitus is the result of acoustic trauma during service in 
1959.  Although his service medical records do not reflect 
any complaints of tinnitus, the Board notes that service 
connection has already been established for bilateral hearing 
loss.  It is of some significance that the contentions 
advanced in connection with the hearing loss claim included 
acoustic trauma from the same inservice incident.  

Post-service medical records dated in July 1995 and June 1996 
document complaints of tinnitus which the veteran maintains 
began in about 1959.  The Board notes that an August 1999 VA 
medical report refers to a history of noise exposure during 
service as well as post-service noise exposure involving 
factory work.  However, it appears from the examiner's 
handwritten note that the examiner felt that the tinnitus and 
hearing loss were probably related, although the examiner 
also stated that review of the claims file gave no 
information to substantiate service connection for tinnitus. 

The Board has considered the testimony offered by the veteran 
with regard to the tinnitus issue and finds him to be 
credible.  Noting that a complaint of tinnitus is to a large 
extent subjective, the Board believes that the veteran's 
testimony, his consistent reporting of tinnitus to medical 
care providers that such tinnitus began during service, and 
the fact that service connection has already been established 
for bilateral hearing loss based on similar contentions of 
noise exposure, results in a situation where the positive 
evidence is in a state of equipoise with the negative 
evidence.  In such a case, the question must be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, 
entitlement to service connection for tinnitus is warranted.  

Right Knee

Turning to the service connection for right knee disability 
issue, however, the Board is compelled to find that the 
preponderance of the evidence is against this claim.  Service 
medical records are negative for any report or clinical 
finding of a right knee disability.  Significantly, his lower 
extremities were clinically evaluated as normal at the time 
of his 1961 service separation examination.  In the 
accompanying Report of Medical History, the veteran indicated 
that he had not had a locked or trick knee.  As such, these 
records do not affirmatively establish that the veteran's 
right knee disability had its onset during his military 
service.

Post-service evidence appears to document the veteran's 
arthritis no earlier than September 1990, more than 28 years 
after his discharge from service.  Private medical records 
from R. Piper D.O., show that the veteran was treated for 
right knee pain and swelling from September to December 1990.  
However, these records do not establish that his right knee 
disability originated during his military service.  Rather, a 
September 1990 record shows that Dr. Piper specifically found 
that the veteran's right knee disability was the result of an 
automobile accident earlier that month.

It appears that the veteran's main argument is that he 
developed a right knee disability secondary to his service-
connected right toe disability.  In this regard, it should be 
noted that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  However, 
the possibility of a secondary relationship between right 
knee disability and the service-connected right toe 
disability was expressly considered by a VA examiner in June 
1996.  That examiner reported that he found no evidence to 
suggest that a knee disorder was related to the service-
connected history of fungus infection in the right toe.  

The Board finds that the opinion of a trained medical 
professional must be given significant weight.  While the 
veteran acknowledges the veteran's contentions regarding the 
etiology of his right knee disability, as a layman he is not 
qualified or competent to render an opinion as to a medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

INCREASED RATING CLAIMS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

However, with regard to the fungal infection of the right 
great toe issue,  since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection for this disability, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Bilateral Hearing Loss

It appears that the veteran filed this claim in January 1995.  
During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  As reported earlier, where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas, 1 Vet. App. at 308.  The Board notes, 
however, that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to June 10, 
1999, neither the RO nor the Board could apply the revised 
rating schedule to a claim.

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. 
§ 4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

Although it is not clear from the record that the RO advised 
the veteran about the change in the regulations, the Board 
concludes that this is not prejudicial as the change in 
regulations was not a substantive change regarding the 
portion of the regulations pertinent to this claim.  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this issue without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

On VA audiological examination in August 1999, the veteran 
was diagnosed as having a bilateral high frequency 
sensorineural hearing loss.  His auditory thresholds at 
1,000, 2,000, 3,000 and 4,000 Hertz averaged 39 decibels in 
the right ear, and 39 decibels in the left ear.  Speech 
discrimination was 100 percent correct in the right ear, and 
92 percent correct in the left ear.  This equates to level I 
hearing in the right ear and level I hearing in the left ear 
and corresponds to a rating of 0 percent.  There is therefore 
no basis for assigning a compensable rating.

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to 
and after the recent change in the applicable regulations, 
the results of the veteran's August 1999 VA audiological 
evaluation yielded level I hearing in the right ear and level 
I hearing in the left ear.  Entering the category 
designations for each ear into Table VII produces a 
noncompensable disability rating under Diagnostic Code 6100.  
Under the circumstances, a compensable disability rating is 
not warranted.  The Board also notes that audiometric 
examinations have not shown a puretone threshold of 55 
decibels or more in each of the specified frequencies, nor is 
the threshold 70 decibels or more at the 2,000 hertz level to 
otherwise provide a basis for a compensable rating under 38 
C.F.R. § 4.86 (2001). 

The Board has carefully reviewed and considered the veteran's 
statements and testimony.  However, the Board must base its 
decision on the relevant medical evidence.  As noted earlier, 
the correct rating is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen, 
supra.  The degree of bilateral hearing loss shown by the 
August 1999 VA audiological examination does not meet the 
standards for a compensable disability rating.  Therefore, 
the preponderance of the evidence is against this claim.

Residuals of a Dislocated Left Shoulder

At the March 1993 hearing, the veteran testified that he was 
right-handed.  Therefore, the service-connected residuals of 
a dislocated left shoulder involve his minor shoulder.  The 
veteran's residuals of a dislocated left shoulder may be 
rated under Diagnostic Codes 5003, 5200, 5201, 5202 and 5203.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 20 percent evaluation is warranted where ankylosis of 
the minor shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
30 percent evaluation is warranted where ankylosis of the 
minor shoulder is intermediate between favorable and 
unfavorable.  A 40 percent evaluation is warranted where 
ankylosis of the minor shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides a 20 percent evaluation when 
there is limitation of motion of the minor arm at the 
shoulder level.  A 20 percent evaluation is also warranted 
when there is limitation of the minor arm midway between side 
and shoulder level.  A 30 percent evaluation is warranted 
when limitation of motion of the minor arm to 25 degrees from 
the side.  38 C.F.R. § 4.71, Diagnostic Code 5201.

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is impairment of the minor humerus with malunion and a 
moderate or marked deformity, or where there is recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movements only at the shoulder 
level.  A 20 percent evaluation is also warranted where there 
is recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation is warranted when there is impairment of 
the minor humerus with fibrous union.  Impairment of the 
minor humerus with nonunion of (false flail joint) warrants a 
50 percent evaluation, and with loss of head (flail shoulder) 
an 70 percent evaluation may be assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5202.

Diagnostic Code 5203 provides that an impairment of the minor 
clavicle or scapula with nonunion and with loose movement is 
assigned a 20 percent evaluation.  Dislocation of the minor 
clavicle or scapula also warrants a 20 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5203.

For purposes of the present case the Board also observes that 
the United States Court of Appeals for Veterans Claims has 
held that, when a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

After reviewing the evidence, the Board concludes that a 20 
percent rating is warranted under Diagnostic Code 5201.  
Under this code, such a rating is for application where the 
veteran's left shoulder motion is limited at the shoulder 
level.  The Board notes that VA examination in November 2001 
showed that abduction was limited by pain to 85 degrees.  
Limitation of motion to shoulder level would be to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  Although the examiner 
described the complaints of pain as very mild, it appears 
that there is additional functional loss to limit movement of 
the arm, at least with regard to abduction, to shoulder 
level.  Accordingly, a 20 percent rating is warranted.  38 
C.F.R. §§ 4.40, 4.45.  However, a higher rating is not 
warranted under Code 5201 as the left arm is clearly not 
limited to 25 degrees from the side.  No other diagnostic 
criteria are applicable to this issue in this case. 

Fungal Infection of the Right Great Toenail and Foot

The veteran's fungal infection of the right great toenail and 
foot is rated under Diagnostic Code 7813 for dermatophytosis, 
using the criteria for eczema under Code 7806, which provides 
for a noncompensable rating for slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent evaluation applies 
if there is exudation or constant itching, extensive lesions, 
or marked disfigurement. A 50 percent evaluation is assigned 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestation, or if the disability 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813.

The Board finds that a compensable rating is not warranted 
for the veteran's fungal infection of the right great toenail 
and foot.  The evidence is devoid of any report or clinical 
finding that this disability has been manifested by 
exfoliation, exudation, itching, lesions, a marked 
disfigurement, ulceration, crusting, a nervous manifestation, 
or a disability which is exceptionally repugnant.

A June 1990 VA examination report shows that the veteran was 
negative for dermatitis.  A March 1991 VA examination report 
shows that he had some swelling, thickening and 
onychopdystrophy of the distal great toenail.  It also shows 
that he had some scaling of the web spaces which was 
consistent with tinea unguim and tinea pedis.  However, this 
examination report also shows that the examiner found that 
the veteran's swelling may have been caused by gout or 
arthritis rather than his service-connected fungal infection 
of the right great toenail and foot.

At the October 1991 hearing, the veteran reported that he 
experienced pain and swelling in his right toe.  At the March 
1993 hearing, he reported that he experienced swelling in his 
right toe.

An August 1994 VA examination report shows that the veteran's 
right foot was negative for swelling or any other 
abnormalities.  He was diagnosed as having a history of 
recurring swelling of the right foot.

A June 1996 VA examination report shows that the veteran's 
right foot was negative for any deformity or abnormality.  He 
was diagnosed as having a history of fungus infection of the 
right toe without any objective abnormalities.

At the August 1996 hearing, the veteran reported that he did 
not have any fungus in his right great toe.

An August 1999 VA examination report shows that the veteran 
had a darkened and split right toenail which was a residual 
of a fungus infection.  He was diagnosed as having a deformed 
big toenail, residual of fungus infection.

A November 2001 VA examination report shows that the 
veteran's right big toe was negative for inflammation, 
infection, excoriation, exudation, or deformity.  The veteran 
did have a split toenail, but he assured the examiner that it 
did not cause any medical problems or require any treatment.  
The examiner reported that a specific diagnosis relating to 
tinea pedis or onychomycosis could not be rendered at that 
time or for several years of the recent past.

The Board notes that none of the VA outpatient treatment 
records show that the veteran sought treatment for his fungal 
infection of the right great toenail and foot.

The pertinent evidence shows that the veteran has experienced 
some swelling, thickening, and scaling.  However, it does not 
show that his fungal infection of the right great toenail and 
foot has been manifested by exfoliation, exudation, itching, 
lesions, ulceration, crusting, or a nervous manifestation.  
Instead, much of the evidence shows that this disability has 
not been productive of any symptoms at all.  Indeed, the 
veteran reported exactly that at the August 1996 hearing and 
the November 2001 VA examination.

The Board is aware that the veteran's right great toenail is 
darkened and split, and that it was described as a deformity 
by a VA examiner in August 1999.  However, the Board 
emphasizes that the pertinent evidence is devoid of any 
report or finding that the fungal infection of the veteran's 
right great toenail and foot is productive of a marked 
disfigurement or a disability which is repugnant.

Based on the foregoing, the Board concludes that the 
veteran's fungal infection of the right great toenail and 
foot has not been manifested by exfoliation, exudation, 
itching, lesions, a marked disfigurement, ulceration, 
crusting, a nervous manifestation, or a disability which is 
exceptionally repugnant.  Accordingly, a compensable rating 
is not warranted for the his fungal infection of the right 
great toenail and foot under Diagnostic Codes 7806 and 7813.

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to the claims for increased ratings for service-
connected bilateral hearing loss, residuals of a dislocated 
left shoulder, and fungal infection of the right great 
toenail and foot.  However, as to each of these service-
connected disabilities, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that any of these service-connected disabilities have 
resulted in a marked interference with employment or frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that application of the regular rating schedule 
standards has not been rendered impractical.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to the claims for increased ratings for bilateral 
hearing loss and for fungal infection of the right great 
toenail and foot, or a more favorable determination as to the 
issue of entitlement to an increased rating for residuals of 
a dislocated left shoulder.


ORDER

Service connection for tinnitus is warranted.  Entitlement to 
a 20 percent rating for residuals of a dislocated left 
shoulder is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for right knee disability 
is not warranted.  Entitlement to a compensable rating for 
bilateral hearing loss is not warranted.  Entitlement to 
assignment of a compensable rating for fungal infection of 
the right great toenail is not warranted.  To this extent, 
the appeal id denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

